Citation Nr: 0619043	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  02-06 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include schizophrenia based, on a period of active, 
honorable military service from December 5, 1978 to December 
1, 1981.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel
INTRODUCTION

The veteran served on active duty from December 5, 1978 to 
December 1, 1981.  He also had a second period of service 
with the United States Marine Corps from September 1986 to 
November 1987, for which he received an other than honorable 
discharge.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, wherein the RO denied the veteran's 
application to reopen a claim for service connection for an 
acquired psychiatric disability, to include schizophrenia and 
major depressive disorder.  The veteran timely appealed this 
determination to the Board.  Thereafter, in a July 2003 
decision, the Board reopened the aforementioned claim and 
remanded the de novo claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
schizophrenia and major depressive disorder to the RO for 
additional development.  The requested development has been 
completed and the case has returned to the Board for 
appellate review.  

By an August 2002 administrative decision, the RO held that 
the veteran's second period of service had been terminated 
under other than honorable conditions and, therefore, 
constituted a bar to VA benefits, exclusive of health care 
under Chapter 17, Title 38 United States Code.  The veteran 
was informed of the RO's decision that same month, but he did 
not initiate an appeal.  Thus, the August 2002 administrative 
decision became final.  38 U.S.C.A. § 7105(b)(West 2002).

In an August 2006 written argument, the veteran's 
representative made reference to the August 2002 
administrative decision with respect to the veteran's other 
than honorable character of discharge for his second period 
of service.  In that regard, the representative maintained 
that in making the administrative determination in August 
2002, the RO failed to consider whether the appellant's 
schizophrenia had its onset during his second period of 
service.  Since the Board is unable to ascertain if the 
veteran's representative is seeking to reopen the matter of 
whether the veteran's character of discharge from his period 
of military service with the United States Marine Corps from 
September 10, 1986, to November 6, 1987, is a bar to VA 
benefits, on the basis of new and material evidence, this 
issue is referred to the RO for appropriate action.

Accordingly, the Board has limited its appellate 
consideration of the claim to the veteran's first period of 
active, honorable military service from December 5, 1978 to 
December 1, 1981.  Thus, the issue has been framed as that 
listed on the title page. 


FINDING OF FACT

An acquired psychiatric disorder, to include schizophrenia, 
is not related to the veteran's period of active, honorable 
military service from December 5, 1978 to December 1, 1981; 
nor was a psychosis manifested to a compensable degree within 
a year of discharge from that period of service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include schizophrenia, 
was neither incurred in nor aggravated by the veteran's 
active, honorable military service; and a psychosis cannot be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002);  38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The VCAA notice must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board observes that the veteran was apprised of VA's 
duties to both notify and assist in correspondence, dated in 
December 2003.  In particular, the letter informed the 
veteran that to substantiate his claim for service 
connection, he must demonstrate that he has a current 
diagnosis of a psychiatric disability that is related to 
service.  The veteran was instructed to submit or identify 
evidence relevant to his claim, to include a statement from a 
doctor, private or VA.  The letter advised the veteran that 
VA must make reasonable efforts to assist him in getting 
evidence, including service medical records, VA out-patient 
treatment records and examination reports, or relevant 
records held by any government agencies.  The veteran was 
told that it was his responsibility to submit all records not 
in the possession of a Federal agency, which includes records 
in his possession.  Thus, the discussion contain in the 
December 2003 letter furnished the veteran notice of the 
types of evidence he still needed to send to VA, the types of 
evidence that VA would assist in obtaining, and in effect 
requested that the veteran provide VA with or identify any 
additional sources of evidence that he possessed or knew of 
that could help to substantiate his claim for service 
connection for psychiatric disability, to include 
schizophrenia based on a period of active honorable military 
service from December 5, 1978 to December 1, 1981.

In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and 38 
C.F.R. § 3.159(b).  Although the December 2003 notice 
required by the VCAA may not have been provided until after 
the RO adjudicated the appellant's claim in August 2001, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that any late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.

Additionally, where the claim involves basic entitlement to 
service connection, as in this case, the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
of the elements of a claim for service connection, to 
specifically include notice that a disability rating and an 
effective date will assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in processing with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In that regard, as the Board concludes below that the 
preponderance is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.

Regarding VA's duty to assist and the veteran's claim for 
service connection for  psychiatric disability, to include 
schizophrenia based on a period of active honorable military 
service from December 5, 1978 to December 1, 1981disability, 
service medical records, post-service VA and private clinical 
treatment and examination reports, and statements of the 
veteran have been associated with the claims file.  In 
addition, in February 2003, the veteran testified before the 
undersigned Veterans Law Judge at a hearing conducted at the 
RO in Roanoke, Virginia.  In addition, in, July 2003, the 
Board remanded the veteran's de novo claim to the RO and 
requested that the veteran be afforded a VA examination to 
determine the onset of any current psychiatric pathology.  
The requested VA examination was performed in January 2006.  
The appellant has not reported that any other pertinent 
evidence might be available.  Accordingly, under these 
particular circumstances, the Board finds that VA did not 
have a duty to assist in this regard that remains unmet with 
respect to the disability on appeal.

II.  Relevant Service Connection Laws and Regulations

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  Under 38 C.F.R. 
§ 3.303(b), service connection may be awarded for a "chronic" 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a disease manifests itself during 
service (or during the presumptive period), but is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the veteran's present 
condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applied.  See, 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).  Service connection for psychosis may be presumed if 
it became manifest to a degree of 10 percent disabling during 
the veteran's first year after separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2005).

III.  Analysis

The Board finds that service connection for psychiatric 
disability, to include schizophrenia based on a period of 
active and honorable military service from December 5, 1978 
to December 1, 1981 is not warranted.  (As noted in the 
Introduction, appellate consideration of the veteran's claim 
is limited to his period of active and honorable military 
service.)  In reaching the foregoing conclusion, the Board 
notes that service medical records from the veteran's period 
of active and honorable military service from December 5, 
1978 to December 1, 1981 are devoid of any subjective 
complaints or clinical findings, diagnosis or treatment of 
any psychiatric disability.  In addition, post-service VA and 
private medical treatment and examination reports, dating 
from 1988 to 2006, pertinently reflect that the first 
clinical evidence of any psychiatric disability was in 1988, 
when the veteran was hospitalized at a private facility for 
depressive and substance abuse disorders.  These records also 
show that the veteran was given various psychiatric diagnoses 
over the years to include, but not limited to, schizophrenia, 
chronic alcohol abuse, major depression, and psychosis, not 
otherwise specified.  Overall, as there is no evidence of any 
evidence of a psychosis to a compensable degree with a year 
of the veteran's discharge from active and honorable military 
service in December 1981, 
there is no basis upon which to award service connection for 
a psychosis on a presumptive basis.  38 C.F.R. §§  3.307, 
3.309 (2005).  

With regard to service connection on a direct basis, a VA 
examiner specifically opined in January 2006, after a review 
of the claims file and a mental status evaluation of the 
veteran, that the appellant's currently diagnosed 
schizophrenia did not manifest itself during his honorable 
tour of active duty from 1978 to 1981.  In bolstering his 
opinion, the VA examiner pointed out that there was no 
evidence that there was any active psychiatric illness during 
that time.  The absence of subjective complaints or clinical 
findings, diagnosis or treatment of any psychiatric 
disability in the veteran's service medical records for his 
active and honorable military service from December 5, 1978 
to December 1, 1981 corroborates the VA examiner's opinion.  
In light of the absence of other evidence of record to 
contradict the VA examiner's January 2006 medical opinion or 
evidence that the appellant's psychiatric disability, 
currently diagnosed as schizophrenia, had its onset during 
his period of active and honorable military service from 
December 5, 1978 to December 1, 1981, the Board finds that 
the preponderance of the evidence is again the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1, Vet. App. 49, 
55-57 (1991).  

The Board notes that the veteran has alleged that his 
psychiatric disability had its onset during service.  As a 
layperson, the veteran is not qualified to offer medical 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Moreover, a medical professional has stated that the 
veteran's currently diagnosed schizophrenia did not manifest 
itself during the veteran's honorable tour of active duty 
from December 5, 1978 to December 1, 1981.  Accordingly, his 
claim for service connection for psychiatric disability, to 
include schizophrenia, based on a period of active and 
honorable military service from December 5, 1978 to December 
1, 1981 is denied.


ORDER

Service connection for a psychiatric disorder, to include 
schizophrenia, based on a period of active, honorable 
military service from December 5, 1978, to December 1, 1981, 
is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


